Citation Nr: 1124109	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-16 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement for service connection for prostate cancer, to include as being the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kara M. Koonce, Legal Intern


INTRODUCTION

The Veteran had active military service from February 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer, to be included as being the result of exposure to herbicides.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for prostate cancer.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his prostate cancer due to claimed herbicide exposure while stationed at the U-Tapao Air Base in Thailand.  The Veteran asserts that while stationed in Thailand, he flew into Vietnam and stepped foot on land in Vietnam.  

Pursuant to 38 U.S.C.A. § 1116(a)(2) (West Supp. 2010); 38 C.F.R. § 3.309(e) (2010), prostate cancer is one of the diseases which has been presumed to be associated with herbicide exposure during service in Vietnam.  However, the record does not show that the Veteran had service in Vietnam.  Service in Vietnam for purposes of applying the herbicide exposure presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 2008.  38 C.F.R. § 3.307(a)(6)(iii), 3.313(a) (2010).  

In this case, although the Veteran states that he put foot on the ground in Da Nang, Vietnam for "refueling maintaining equipment and patching holes on the B52 aircraft," his service personnel records only note that he was stationed at the 
U-Tapao Royal Thai Air Force base (RTAFB) from June 1970 to January 1971.  Thus, there is no evidence that the Veteran ever landed or set foot in Vietnam.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era, notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims for Veterans with Thailand Service during the Vietnam Era.'  The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o). 

The Board has reviewed the claims file and notes that the RO has taken steps to determine whether the Veteran served in Vietnam.  However, to date, the RO has not attempted to verify the Veteran's claimed exposure to herbicide agents in Thailand, to include sending a request to JSRRC for verification.  See VA Fast Letter 09-20.

Furthermore, the February 2009 RO decision indicates that the RO the Veteran's service treatment records dated February 1968 to March 1972 were among the evidence considered and based this decision on lack of complaints, treatment, or a diagnosis of prostate cancer during service or within one year of the Veteran's release from active service.  The request for the Veteran's service treatment records is of record, and a March 2010 statement of the case (SOC) also lists service treatment records among the evidence considered.  However, there are no service treatment records currently in the claims file.  On remand, the RO should attempt to obtain a copy of the missing service treatment records, if available.  If service treatment records are not found, then this should be noted in the claims file.  

Moreover, in a March 2010 statement, the Veteran indicated that he received Social Security Administration (SSA) benefits.  Attached with his personal statement is a copy of an award letter from the SSA, dated September 2009.  The letter indicates that the Veteran began receiving monthly disability benefits from SSA beginning August 2009.  However, records from SSA are not of record.  The United States Court of Appeals for Veteran Claims (Court) has held that where VA has notice that the Veteran is receiving disability benefits from SSA, and that records from the agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that the VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists.  Id.  Because the records from SSA are not included in the claims file, the Board finds that an attempt should be made to obtain those records, as they are relevant to the issue on appeal.  See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thereafter, in light of all the evidence of record, the AMC must readjudicate whether the Veteran was exposed to herbicides while serving in Thailand, and thus, whether service connection is warranted for the claim on appeal. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1. Attempt to obtain and associate with the claims file the missing service treatment records dated February 1968 to March 1972.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  The Veteran may also submit copies of the service treatment records.

2. Obtain from SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

3. Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para 10(o)(q) and instructions in the VA Fast Letter 09-20, and send a request, if deemed necessary, to the JSRRC or appropriate agency in order to determine whether the Veteran was exposed to herbicides during his period of service in Thailand based on the information of record.  All documentation of such efforts and responses should be added to the claims file.  The AMC should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.  

4. Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

